Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is in response to Applicant’s amendment submitted September 3, 2021 After Final.

	The proposed amendment submitted September 3, 2021, will not be entered as it raises new issues for search and consideration.  Specifically, base claim 1 is amended so as to remove the requirement that he compound be administered at a specific dosage, and is narrowed to require that the SGLT2 inhibitor has a specific chemical formula, known in the art as velagliflozin.  Entering the amendment would raise new issues of patentability as arguments previously of record in the prosecution of this application regarding the efficacy of velagliflozin at unexpectedly low doses would no longer apply.  Furthermore, the narrowing of the scope of therapeutic agents to this specific molecule would raise new issues regarding the state of the art in veterinary use of velagliflozin at the time of the invention and the obviousness of substituting velagliflozin for other SGLT2 inhibitors such as dapagliflozin that the art suggests for veterinary use.
	For example, PCT international publication WO2011/117295 (Included with 8/6/2020 information disclosure statement) describes therapeutic use of DPP-4 inhibitors in predominantly carnivorous non-human animals including cats, and specifically suggests administering them in combination with SGLT2 inhibitors. (See pp. 32-34 of the reference) The reference describes a wide variety of SGLT2 inhibitors including a structure encompassing velagliflozin. (p. 34 top of page) and specifically incorporates by reference PCT publication WO2007/093601 (Included with PTO-1449 submitted 8/6/2020) which describes velagliflozin as a specific embodiment. (See structure at top of p. 57) Thus a newly amended claim to veterinary use of velagliflozin without limitation to a specific dosage 
	Furthermore even assuming for the sake of argument that such a claim were to be presented in such a way as to exclude combinations with a DPP-4 inhibitor, consideration would need to be made of the teaching in the art of references such as US pre-grant publication 2013/0046088 (Cited in PTO-892) which generally describes treatment of a variety of subjects including domestic animals such as cats with a broad range of SGLT2 inhibitors, specifically whether it would have been obvious to use the particular compound velagliflozin in such methods based on the disclosure of WO2007/093601.
	For these reasons the proposed amendment is not entered.  Applicant’s arguments submitted September 3, 2021 are seen to be moot, and all rejections of record in the previous action are maintained in view of the non-entry of the amendment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        9/14/2021